COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-14-00291-CR


ROBBIN RAY DAVIS                                                  APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1065305D

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Robbin Ray Davis pleaded guilty to sexual assault of a child, a

second degree felony. See Tex. Penal Code Ann. § 22.011(a)(2) (West 2011).

The trial court deferred adjudication of Davis’s offense and placed him on

community supervision for a term of seven years. The State subsequently filed a

petition to proceed to adjudication, alleging Davis had violated three of his


      1
      See Tex. R. App. P. 47.4.
community-supervision conditions.      Davis pleaded true to two of the alleged

violations, including failing to complete his community-service hours. The trial

court found all three allegations to be true, adjudicated Davis guilty, and

sentenced him to twenty years’ confinement. This appeal followed.

      Davis’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. See

386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). In compliance with Kelly v.

State, counsel notified Davis of his motion to withdraw, provided him a copy of

the brief, informed him of his right to file a pro se response, provided him a form

motion for pro se access to the appellate record that lacked only Davis’s

signature and the date, provided instructions to file the pro se form within ten

days and gave him this court’s address, and informed him of his pro se right to

seek discretionary review should this court hold the appeal to be frivolous. See

436 S.W.3d 313, 319 (Tex. Crim. App. 2014). This court afforded Davis the

opportunity to file a brief on his own behalf, but he did not do so.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only




                                          2
then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that arguably might support an appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s

motion to withdraw and affirm the trial court’s judgment.



                                                   /s/ Sue Walker
                                                   SUE WALKER
                                                   JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 26, 2015




                                         3